Filed 5/14/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 64







Edward D. Waslaski, Jr., 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20120453







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Douglas R. Herman, Judge.



AFFIRMED.



Per Curiam.



Benjamin C. Pulkrabek (on brief), 402 1st Street NW, Mandan, ND 58554-

3118, for petitioner and appellant.



Leah Jo Viste (on brief), Assistant State’s Attorney, Courthouse, P.O. Box 2806, Fargo, ND 58108-2806, for respondent and appellee.

Waslaski v. State

No. 20120453



Per Curiam.

[¶1]	Edward D. Waslaski, Jr., appeals a district court order summarily dismissing his petition for postconviction relief without an evidentiary hearing.  Waslaski argues he received ineffective assistance of counsel because his attorney failed to advise him of adverse consequences of his guilty plea and failed to investigate why a witness for the State did not testify.  We affirm under N.D.R.App.P. 35.1(a)(6) and 35.1(a)(7).  
Murchison v. State
, 2011 ND 126, ¶ 8, 799 N.W.2d 360 (“To establish a claim of ineffective assistance of counsel a defendant ‘has a heavy burden of proving . . . the defendant was prejudiced by counsel’s deficient performance.’”) (quotation omitted); 
Smestad v. State
, 2011 ND 163, ¶ 11, 801 N.W.2d 691 (“If it is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect will often be so, that course should be followed.”) (quotation omitted).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom